UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-1677



LUIS HERNANDO PEREZ,


                                                        Petitioner,
          versus


ALBERTO R. GONZALES, Attorney General,

                                                        Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A79-101-761)


Submitted:   February 24, 2006            Decided:   April 25, 2006


Before NIEMEYER and LUTTIG, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Arturo Hernandez, Vienna, Virginia, for Petitioner.     Peter D.
Keisler, Assistant Attorney General, Marleigh D. Dover, Isaac J.
Lidsky, Civil Division, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Luis Hernando Perez, a native and citizen of Colombia,

petitions for review of an order of the Board of Immigration

Appeals affirming, without opinion, the immigration judge’s denial

of his requests for asylum, withholding of removal, and protection

under the Convention Against Torture.*   In his petition for review,

Perez challenges the immigration judge’s determination that he

failed to establish his eligibility for asylum. To obtain reversal

of a decision denying eligibility for relief, an alien “must show

that the evidence he presented was so compelling that no reasonable

factfinder could fail to find the requisite fear of persecution.”

INS v. Elias-Zacarias, 502 U.S. 478, 483-84 (1992).         We have

reviewed the evidence of record and conclude that Perez fails to

show that the evidence compels a contrary result.   Accordingly, we

deny the petition for review.     We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.

                                                    PETITION DENIED




     *
      Perez does not challenge the immigration judge’s denial of
withholding of removal or protection under the Convention Against
Torture. Therefore, these claims are waived. Edwards v. City of
Goldsboro, 178 F.3d 231, 241 n.6 (4th Cir. 1999).

                              - 2 -